Title: To George Washington from Major General Stirling, 2 August 1779
From: Stirling, Lord (né William Alexander)
To: Washington, George


        
          [2 Aug. 1779]
        
        Extract of a Letter from Lord Stirling dated 2d August 1779.
        [“]I had a Letter from Major Lee this Morning in which he says ‘Sir H. Clinton has decamp’d from Philips’s, the army lays collected near the heights of Harlem, Genl Tryon is return’d, several Genl Officers arriv’d with the Earl Cornwallis, The Ships of War have all stood out at Sea, a report prevails in the city that a French Fleet is on the Coast, It gives great consternation’—from Monmouth I was informed Yesterday that a large fleet had been seen on the Coast.[”]
      